Citation Nr: 0611479	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-27 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to 
August 1961.  Further, the record reflects he had additional 
service in the Reserves, to include the Coast Guard Reserves 
apparently from January 1980 to May 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the claim.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in February 2006, a transcript 
of which is of record.

For the reasons detailed below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that additional 
development is necessary in order to comply with the duty to 
assist.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty. 38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Inactive duty training includes duty, other 
than full-time duty, prescribed for the Reserves.  38 
U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  
38 U.S.C.A. § 101(26), (27). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Here, the record indicates that the veteran received orders 
to report for 52 days of consecutive special active duty 
training, to begin June 2, 1996.  Thereafter, service medical 
records dated in July 1996, which would have been during this 
period, reflect that he reported right knee pain while 
running 4 days earlier; that he had run 7 miles the day 
before; that he usually ran 25 to 50 miles per week; that he 
had a history of PFS; that the pain was at the medial and 
lateral joint lime with some edema.  Examination showed no 
effusion; mild medial joint line tenderness; as well as 
stable A&P drawer and V/V stress.  Overall assessment was 
possible osteoarthritis vs. MMT.  The veteran was to be 
placed on light activity, and given conservative treatment 
including a brace, ice, and NSAID of choice.

Thereafter, private medical records dated in May 1997 reflect 
that the veteran was evaluated for recurring right knee 
problems, which he related to the previous July when he awoke 
with a sore knee after running 7 1/2 miles the day before.  He 
also reported that he had had prior problems with 
chondromalacia of his kneecap, but he now wore a brace and 
had no more problems in regard to the kneecap.  Examination 
showed, in part, significant pain over the medial joint line 
with palpation.  It was noted that X-rays did reveal some 
degenerative changes.  Later that same month, he underwent 
arthroscopy and arthroscopic partial meniscectomy of the 
right knee.  Pre- and post-operative diagnosis was rule-out 
medial meniscus tear, right knee.

In summary, the evidence indicates the veteran was treated 
for right knee pain in July 1996, apparently while on 
ACDUTRA, and that he sought treatment for right knee problems 
in May 1997 which he indicated began the prior July.  
Further, an August 2001 VA medical examination found right 
knee injury diagnosed as: surgical residuals, right knee; 
chondromalacia; and degenerative joint disease.  However, no 
competent medical opinion was promulgated as to the etiology 
of this current right knee disorder, to include whether it 
was causally related to the right knee pain which was treated 
in July 1996.  In fact, the examiner specifically noted that 
no claims file accompanied this examination.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also 38 C.F.R. § 3.159(c)(4) (An examination or 
opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.).  
In view of the foregoing, the Board concludes that a remand 
is required in order to accord the veteran a new examination 
which addresses the etiology of his current right knee 
disorder.

Since the Board has determined that a new examination is 
necessary in the instant case, the appellant is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a claimant's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.

The RO should also undertake any additional development 
and/or notification deemed necessary for a full and fair 
adjudication of this case.

For the reasons stated above, this case is REMANDED for the 
following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
knee since August 2001.  After securing 
any necessary release, the RO should 
obtain these records.

2.  After obtained any additional records 
to the extent possible, the veteran 
should be afforded a VA examination to 
determine the etiology of his current 
right knee disorder.  The claims folder 
should be made available to the examiner 
for review before the examination; the 
examiner must indicate that the claims 
folder was reviewed.  Following 
examination, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that any current right knee 
disorder found to be present is causally 
related to his treatment for right knee 
pain in July 1996.

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal, 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal remain denied, the 
appellant and his representative should be furnished a 
Supplemental Statement of the Case (SSOC), which addresses 
all of the evidence obtained since the May 2003 SOC, and 
provides an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



